DETAILED ACTION
The examiner and Art Unit for this application has been changed. Please address all examining related communication to Primary Examiner Jezia Riley Art Unit 1637.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/21 has been entered.
Response to Remarks
Applicants’ arguments, filed on 8/18/21, have been approved and entered. They have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-3, 5, 8, 10, 16, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9851359 to in view of Bieniarz et al. US 5994143. 
U.S. Patent No. 9851359 claim a compound of identical formula, when n is greater than one, m can be an integer of one or greater; L1 is a linker that can comprise heteroatoms which is viewed to be inclusive of the elected species (see patent claim 4); L2 and L3 can be an optional alkylene or alkenylene; L4 is a polyethylene oxide linker –(OCH2CH2)z where z can be 1-100 which include the elected species of where z is 4; R1 can be H, alkyl or alkoxy; R2 and R3 can be H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, Q or a protected form thereof, or L’; Rb can be O and Rc can be OL’; R4 can be OH, SH, O-, S-, ORd or SRd; R5 can be oxo; M are chromophores (see claims 23-24). U.S. Patent No. 9851359 does not teach a composition comprising the dye molecule plus a cyclodextrin.
Bieniarz et al. relates to fluorescent dyes that are useful in various assays and, more particularly, to fluorescent polymeric dyes, wherein fluorescence is enhanced by at least partially hosting fluorophoric moieties with moieties providing a hydrophobic and conformationally restrictive microenvironment.(Col. 1, lines 9-15). Bieniarz et al. teaches that enhancement of the signal generated by the signal-generating groups of the polymeric dyes described herein is preferably achieved by attaching cyclodextrin 
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cyclodextrin as taught by Bienarz with the compound of U.S. Patent No. 9851359 to formulate a composition comprising a polymeric dye, including the elected dye I-10, and a beta-cyclodextrin since Bieniarz teaches , at col. 3, ll. 61-66, that cyclodextrins increase the intensity of fluorescence and further teaches, at col.4, ll. 64-66, the use of cyclodextrins, including beta-cyclodextrin, as hosting molecules to increase the intensity of fluorescence. 

Claims 1-3, 5, 8, 10, 16, 40 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10989715 in view of Bieniarz et al. US 5994143. 
U.S. Patent No. 10989715 	claim a compound of identical formula, when n is 2; m can be an integer of one; x1 is 1, x2 is 0, x3 is 1, x4 is 0; L1 is a linker that can comprise heteroatoms which is viewed to be inclusive of the elected species (see patent claim 12); L2 and L3 can be an optional alkylene or alkenylene; L4 is a polyethylene oxide linker –(OCH2CH2)z where z can be 2-100 which include the elected species of where z is 4; R1 can be H; R2 and R3 can be H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, Q or a protected form thereof, or L’; Rb can be O and Rc can be OL’; R4 can be OH, SH, O-, S-, ORd or SRd; R5 can be oxo; M are chromophore where in 
Bieniarz et al. relates to fluorescent dyes that are useful in various assays and, more particularly, to fluorescent polymeric dyes, wherein fluorescence is enhanced by at least partially hosting fluorophoric moieties with moieties providing a hydrophobic and conformationally restrictive microenvironment.(Col. 1, lines 9-15). Bieniarz et al. teaches that enhancement of the signal generated by the signal-generating groups of the polymeric dyes described herein is preferably achieved by attaching cyclodextrin preferably beta- cyclodextrin aldehyde, via covalent bond to the polymeric entity, preferably to the backbone of an optimized highly-fluorescent polymer. Alternatively, the cyclodextrin need not be covalently bonded to the polymeric entity, but need only be in close proximity to the polymeric entity. (col. 19, lines 12-20).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use cyclodextrin as taught by Bienarz with the compound of U.S. Patent No. 10989715 to formulate a composition comprising a polymeric dye, including the elected dye I-10, and a beta-cyclodextrin since Bieniarz teaches , at col. 3, ll. 61-66, that cyclodextrins increase the intensity of fluorescence and further teaches, at col.4, ll. 64-66, the use of cyclodextrins, including beta-cyclodextrin, as hosting molecules to increase the intensity of fluorescence. 

Claims 1-3, 5, 8, 10, 16, 40 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 12, 14, 16 18,  of copending Application No. 17/242,106 in view of Bieniarz et al. US 5994143.
Copending Application No. 17/242,106 claim a compound of identical formula, when n is greater than one, m can be an integer of one or greater; L1 is a linker that can comprise heteroatoms which is viewed to be inclusive of the elected species; L2 and L3 can be an optional alkylene or alkenylene; L4 is a polyethylene oxide linker –(OCH2CH2)z where z can be 1-100 which include the elected species of where z is 4; R1 can be H, alkyl or alkoxy; R2 and R3 can be H, OH, SH, alkyl, alkoxy, alkylether, heteroalkyl, -OP(=Ra)(Rb)Rc, Q or a protected form thereof, or L’; Rb can be O and Rc can be OL’; R4 can be O-; R5 can be oxo; M are chromophores. Copending Application No. 17/242,106 does not teach a composition comprising the dye molecule plus a cyclodextrin.
 
Bieniarz et al. relates to fluorescent dyes that are useful in various assays and, more particularly, to fluorescent polymeric dyes, wherein fluorescence is enhanced by at least partially hosting fluorophoric moieties with moieties providing a hydrophobic and conformationally restrictive microenvironment.(Col. 1, lines 9-15). Bieniarz et al. teaches that enhancement of the signal generated by the signal-generating groups of the polymeric dyes described herein is preferably achieved by attaching cyclodextrin preferably beta- cyclodextrin aldehyde, via covalent bond to the polymeric entity, preferably to the backbone of an optimized highly-fluorescent polymer. Alternatively, the cyclodextrin need not be covalently bonded to the polymeric entity, but need only be in close proximity to the polymeric entity.(col. 19, lines 12-20).

beta-cyclodextrin, as hosting molecules to increase the intensity of fluorescence. 

This is a provisional nonstatutory double patenting rejection.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        16 November 2021